DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled. Claims 21-40 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/483365, filed on April 10, 2017, now U.S, 11,106,630.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2021 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The non-patent literature document cited was not considered. The citation includes “prosecution history of United States Patent Application 15/483,365, filed April 10, 2017 … stored on the IFW”.  Applicant must provide a copy of the prosecution history to be considered. 


Drawings
The drawings files on 7/15/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "The operating method of claim 18" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a memory device configured to store data of a first file; a history table configured to store information associated with invalid data of the first file; and a controller configured to perform a first deletion operation on the first file in claim 21.
wherein the memory device is further configured to store metadata of the first file in claim 22.
further comprising an erase status determinator configured to determine an erase processing status of the invalid data of the first file in claim 24.
wherein the erase status determinator is further configured to generate a determination result based on determining an erase processing status of the invalid data of the first file in claim 25.
wherein the controller is further configured to perform the erasure of the invalid data of the first file based on the determination result in claim 27
wherein the controller is further configured to perform the erasure of the invalid data of the first file based on the determination result in claim 29
wherein the controller is further configured to perform a second deletion operation on the first file after the invalid data of the first file is erased in claim 30.
wherein the controller is further configured to perform a second deletion operation on a second file without performing the first deletion operation on the second file in claim 31.
a memory device configured to store data and metadata of one or more files, a controller configured to control a data access operation of the memory device,  wherein the controller is further configured to perform a first deletion operation on a first file in response to a first deletion request from a host in claim 32.
a history table configured to store information associated with invalid data of the one or more files, the controller is further configured to perform the erasure of the invalid data of the first file by referring to the history table in claim 34.
the controller is further configured to further erase invalid data of at least one other file than the first file by referring to the history table in claim 35.
the controller is further configured to erase invalid data of one file indicated by the host without referring to the history table in claim 36.
the controller is further configured to change a file name of the first file by changing the metadata of the first file in claim 37.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. 8,838,875 B2 issued to Chan-Ik Park (“Park”).
As per claim 21, Park teaches A storage system comprising: 
a memory device configured to store data of a first file (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data and storage device); 
a history table configured to store information associated with invalid data of the first file (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data
and storage device, controller 250); 
and a controller configured to perform a first deletion operation on the first file, wherein the first deletion operation includes invalidation of the data of the first file and erasure of the invalid data of the first file by referring to the history table, and wherein the controller transmits information indicating an erasure completion of the invalid data of the first file to a host  (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ). 

As per claim 22, same as claim arguments above and  Park teaches:
The storage system of claim 21, wherein the memory device is further configured to store metadata of the first file (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data and storage device).

As per claim 23, same as claim arguments above and Park teaches:
The storage system of claim 21, wherein the first deletion operation includes the invalidation of the data of the first file in response to a first command and the erasure of the invalid data of the first file by referring to the history table in response to a second command (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 24, same as claim arguments above and Park teaches:
The storage system of claim 21, further comprising an erase status determinator configured to determine an erase processing status of the invalid data of the first file (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 25, same as claim arguments above and Park teaches:
The storage system of claim 24, wherein the erase status determinator is further configured to generate a determination result based on determining an erase processing status of the invalid data of the first file (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).

As per claim 26, same as claim arguments above and Park teaches:
The storage system of claim 25, wherein the determination result indicates a ratio of the invalid data of the first file which is erase-completed to the whole invalid data to be erased  (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 27, same as claim arguments above and Park teaches:
The storage system of claim 26, wherein the controller is further configured to perform the erasure of the invalid data of the first file based on the determination result (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 28, same as claim arguments above and Park taches:
The storage system of claim 25, wherein the determination result indicates a time needed for the erasure of the invalid data of the first file (Park: column 8, lines 40-2, as determine when to collect memory units that contain invalid data and data may be erased as soon as an erase operation unit is ready for erasure).
As per claim 29, same as claim arguments above and Park teaches:
The storage system of claim 28, wherein the controller is further configured to perform the erasure of the invalid data of the first file based on the determination result (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 30, same as claim arguments above and Park teaches:
The storage system of claim 21, wherein the controller is further configured to perform a second deletion operation on the first file after the invalid data of the first file is erased (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 31, same as claim arguments above and Park teaches:
The storage system of claim 21, wherein the controller is further configured to perform a second deletion operation on a second file without performing the first deletion operation on the second file (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 32,  Park teaches A storage system comprising:
a memory device configured to store data and metadata of one or more files (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data and storage device); 
and a controller configured to control a data access operation of the memory device (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data and storage device, controller 250),  
wherein the controller is further configured to perform a first deletion operation on a first file in response to a first deletion request from a host, the first deletion operation including invalidation of data of the first file and erasure of the invalid data of the first file (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ), 
and wherein after the erasing of the invalid data of the first file is complete, the controller is further configured to perform a second deletion operation on the first file in response to a second deletion request from the host (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).

As per claim 33, same as claim arguments above and Park teaches:
The storage system of claim 32, wherein the first deletion request and the second deletion request are different requests from each other  (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).


As per claim 34, same as claim arguments above and Park teaches:
The storage system of claim 32 further comprising a history table configured to store information associated with invalid data of the one or more files, wherein, when a request from the host corresponds to the first deletion request, the controller is further configured to perform the erasure of the invalid data of the first file by referring to the history table (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 35, same as claim arguments above and Park teaches:
The storage system of claim 34, wherein the controller is further configured to further erase invalid data of at least one other file than the first file by referring to the history table (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 36, same as claim arguments above and Park teaches: 
The storage system of claim 34, wherein, when a request from the host corresponds to the second deletion request, the controller is further configured to erase invalid data of one file indicated by the host without referring to the history table (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 37, same as claim arguments above and Park teaches:
The storage system of claim 32, wherein, when a request from the host corresponds to the first deletion request, the controller is further configured to change a file name of the first file by changing the metadata of the first file (Park: detecting that the metadata associated with the file system has been updated with a delete code a deleted file).
As per claim 38, Park teaches An operating method of a controller, the operating method comprising:
 receiving a first deletion request for a first file among a plurality of files from a host (Park: column 8, lines 10-13, as In response to detecting a file delete
operation on the host, the file delete command can be sent to the external storage
device);
 performing a first deletion operation on the first file in response to the first deletion request, the first deletion operation including invalidation of data of the first file and erasure of the invalid data of the first file (Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command , identify units of memory containing invalid data, perform erasure operation, Park: column 8, lines 47-51, as erase command);  
receiving, after the first deletion operation is completed, a second deletion request for the first file from the host (Park: column 8, lines 10-13, as In response to detecting a file delete operation on the host, the file delete command can be sent to the external storage device); 
and performing a second deletion operation on the first file in response to the second deletion request from the host (Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command , identify units of memory containing invalid data, perform erasure operation, Park: column 8, lines 47-51, as erase command), 
wherein the controller includes a history table storing information associated with invalid data of the plurality of files (Park: see Figure 2 and Figure 3, column 6, lines 50-60, as table associates physical addresses with logical addresses, indicates valid/invalid data and storage device, controller 250),
and wherein the erasure in response to the first deletion request is performed by referring to the history table (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 39, same as claim arguments above and Park teaches:
The operating method of claim 38 further comprising: erasing, when a request from the host corresponds to the first deletion request, invalid data of at least one other file than the first file by referring to the history table (Park: column 8, lines 19-32, as the storage device maintains a data structure such as table 285 that associates logical and physical addresses, provides indication of invalid data , Park: See Figures 6-8 as detect file deletion operation on the host, receive file delete command, identify units of memory containing invalid data, perform erasure operation ).
As per claim 40, same as claim arguments above and Park teaches:
The operating method of claim 18 further comprising: changing, when a request from the host corresponds to the first deletion request, a file name of the first file by changing metadata of the first file (Park: detecting that the metadata associated with the file system has been updated with a delete code a deleted file). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday  8am-4:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        September 28, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167